Order filed April 7, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-14-00568-CR
                                   ____________

                         MARCUS BROOKS, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1408106


                                      ORDER
      Appellant is represented by appointed counsel, Kurt B. Wentz. Appellant’s
brief was originally due September 22, 2014. We granted counsel a 90-day
extension of time until December 22, 2014, to file appellant’s brief. When we
granted the extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed and counsel did not respond to the
court’s past due brief notice.
      On January 22, 2015, we abated the appeal and directed the trial court to
conduct a hearing to determine the reason for the failure to file a brief. On January
29, 2015, counsel filed a request for an extension of time to file the brief, citing his
obligations in other cases, including a capital murder trial. On February 3, 2015,
the court granted the extension request, withdrew the request for a hearing in the
trial court, reinstated the appeal, and ordered counsel to file appellant’s brief by
March 3, 2015. In the order the court advised counsel that failure to file the brief
would result in an order abating the appeal and directing the trial court to conduct a
hearing to determine (1) the reason for the failure to file a brief and (2) the
consideration of sanctions, appointment of new counsel, or other appropriate relief.
The brief was not filed as ordered. In response to the court’s notice that the brief
was late, counsel filed a further request for extension of time to file appellant’s
brief. Counsel did not allege any exceptional circumstances in the request. We
deny the request for an extension and issue the following order.

      We abate the appeal and direct the judge of the 230th District Court to (1)
immediately conduct a hearing, at which appellant, appellant’s counsel, and state’s
counsel shall participate, either in person or by video teleconference, to determine
(1) the reason for the failure of appellant’s counsel to timely file a brief; (2)
whether appellant’s counsel, Kurt B. Wentz, should be found in contempt of court
for failing to file appellant’s brief; (3) whether new counsel should be appointed to
represent appellant; and (4) if no new counsel is appointed, determine a date
certain when appellant’s brief will be filed. The judge shall see that a record of the
hearing is made, shall make any necessary orders and findings of fact and
conclusions of law, and shall order the trial court clerk and court reporter to
forward a transcribed record of the hearing, a videotape or compact disc, if any,

                                           2
containing a recording of the video teleconference, and a supplemental clerk’s
record containing the trial court’s orders and findings and conclusions. Those
records shall be filed with the clerk of this court on or before May 4, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental records ordered herein are filed in this court. The court will also
consider an appropriate motion to reinstate the appeals filed by either party, or the
court may reinstate the appeals on its own motion.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                          3